JUSTICE GRAY,
specially concurring.
I specially concur in the Court’s opinion, primarily because our standard of review is whether the District Court abused its discretion, but not in all that is said therein. I note that the only appellant in this case is the Mother; thus, the sole issue on appeal is whether the District Court erred in terminating her parental rights. While the Court makes a compelling case throughout its opinion for termination of the Father’s parental rights, an issue not before us, the case made with regard to the Mother is significantly less substantial, although sufficient to affirm the District Court’s exercise of its discretion.
There can be no question about the critical importance of protecting children from sexual abuse. However, there also can be no question that a parent’s right to parent her children is a basic and fundamental right which must be accorded due regard.
One of my concerns in this case continues a long-standing concern about some of the DFS’ approaches and procedures in cases of this type. A treatment plan is intended to be a good faith, joint effort by both the DFS and the parent to preserve the parent-child relationship *179and the family unit. I am troubled by the notion that a two-month treatment plan which involves counseling is an “appropriate” treatment plan under § 41-3-609, MCA. Preparing such an abbreviated plan involving counseling strikes me as trapping the parent into an inability to successfully complete the program within the time allotted. Successful results from counseling will not be immediate, and such short-term counseling mandates should not be utilized in treatment plans merely to provide an easy and expeditious opportunity for the government to establish that the parent has not been successful in completing the treatment plan. That is especially true where, as here, the parent actually stayed with the counseling and completed the majority of the treatment plan.
Nor am I convinced that the Mother’s continued visits with the Father after his incarceration provide an appropriate basis for so quickly terminating her parental rights. While the Father remained in prison, he could not adversely impact on the children; it is my view that it would have been preferable to provide the Mother with a more realistic chance to reach the necessary and firm realization that her children’s best interests had to come before her feelings for the children’s father. As reflected by the record before us, the Mother made significant progress in this regard after the ill-fated South Dakota trip.
Notwithstanding my concerns, I cannot conclude that legal requirements were not met here or that the District Court abused its discretion. As a result, I concur in the result reach by the Court, but not in everything that is said in the Court’s opinion.
JUSTICE TRIEWEILER joins in the foregoing special concurrence of JUSTICE GRAY.